Citation Nr: 0816336	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  02-01 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a lung disability, to 
include pneumothorax, claimed as residuals of welding fumes.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel






INTRODUCTION

The veteran had active military service from September 14, 
1960, to September 5, 1962.  He was transferred and served in 
the United States Army Reserves (USAR) from September 5, 
1962, to August 31, 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran's claim was remanded by the Board in 
July 2003.  Thereafter, the Board again remanded the claim in 
January 2007 to the Appeals Management Center (AMC) for 
additional development.  Following further development of the 
record, the AMC continued to deny the veteran's claim and 
returned this matter to the Board.  


FINDING OF FACT

A lung disability, to include pneumothorax, has not been 
related to the veteran's period of active service.  


CONCLUSION OF LAW

The veteran does not have a lung disability, to include 
pneumothorax, that is the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).  

	(CONTINUED ON NEXT PAGE)








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim on appeal 
has been accomplished.  Through February 2004 and January 
2007 notice letters, the veteran was notified of the legal 
criteria governing his claim and the evidence needed to 
substantiate his claim.  The veteran has been afforded an 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  He was requested to identify any 
medical providers from whom he wanted the VA to obtain and 
consider evidence.  Additionally, the veteran was requested 
to submit evidence in his possession in support of his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Additionally, in 
the January 2007 notice letter, the AMC provided the veteran 
notice with respect to effective dates and rating criteria 
provisions.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  

The Board notes that while the complete notice required by 
the VCAA was not necessarily provided prior to the RO's 
initial adjudication of the veteran's claim, the "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Nothing about the evidence or any response to VA notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  Here, following the 
January 2007 notice letter, the veteran's claim was re-
adjudicated in February 2008.  See Medrano v. Nicholson, 21 
Vet. App. 165 (2007), citing Mayfield v. Nicholson, 444 F. 3d 
1328 (Fed. Cir. 2006) (In order to cure a VCAA notice timing 
defect, a compliant notice must be issued followed by the 
readjudication of the claim).  

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim decided 
herein.  

The AMC has attempted to obtain any clinical records 
associated with the veteran's claimed treatment in 1963 for a 
pneumothorax, but such attempts have been unsuccessful.  In 
this regard, a search by the National Personnel Records 
Center (NPRC) of Aberdeen Proving Ground Army hospital 
clinical records for the years 1963, 1964, and 1965, did not 
reveal treatment of the veteran at that medical facility.  
Otherwise, only the veteran's service medical records for his 
period of active service from 1960 to 1962, service personnel 
records, and an April 1963 report of medical examination (for 
the purpose of attending Army training school), are 
associated with the claims file.  Additionally, relevant 
post-service treatment records are associated with the claims 
file and the veteran was provided a VA examination in 
November 2007.  The VA examination included a medical opinion 
from the examiner concerning the relationship between the 
veteran's current lung disability and active service.  The 
veteran has also been advised of the need to submit 
alternative forms of evidence (e.g., buddy statements) to 
support his claim.  In May 2007, the AMC received a letter 
from the veteran in which he identified the telephone number 
of a friend who reportedly had visited him while he was 
hospitalized in 1963 at the Aberdeen Proving Ground Army 
Hospital.  Otherwise, neither the veteran nor his 
representative has alleged that there are any outstanding 
medical records probative of the claim on appeal that need to 
be obtained.  

In this regard, the Board notes that the veteran reportedly 
has been found disabled by the Social Security Administration 
(SSA) for lung and heart disabilities.  A June 2001 VA 
treatment record notes that the veteran was disabled due to 
mine work (the veteran was reportedly a heavy equipment 
operator).  The medical records associated with any SSA 
decision are not associated with the claims file.  The record 
before the Board, however, contains relevant past and current 
medical records identified by the veteran relating to his 
treatment for a lung disability.  This medical evidence 
provided the basis for the November 2007 VA medical nexus 
opinion noted above.  In light of the thoroughness of the 
record on appeal with respect to the veteran's medical 
treatment history since his alleged lung injury (pneumothorax 
or collapsed lung) in 1963, the Board finds that an 
additional remand in order to obtain the veteran's SSA 
records is unnecessary.  Remanding the case to obtain such 
records would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2007); 38 U.S.C.A. § 101(2) (West 2002 & Supp. 2007).  The 
term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty; and (3) any period of inactive duty for 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) 
(2007).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  

When service medical records are missing, the Board has a 
heightened obligation to provide an explanation of reasons or 
bases for its findings and has a heightened duty to consider 
carefully the benefit-of-the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005)(per curiam) citing O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

A review of the claims file reflects the veteran's report 
that he was hospitalized in 1963 for nine days at the 
Aberdeen Proving Ground Army hospital for treatment of a 
pneumothorax.  The veteran contends that he suffered the 
pneumothorax (or collapsed lung) and was treated for such 
after inhaling welding fumes in an enclosed space without 
proper ventilation.  The veteran's personnel records document 
that he was assigned to the Aberdeen Proving Ground from May 
17, 1963, to July 31, 1963 to take the Welder-Blacksmith 
course at the United States Army Ordnance Center and School 
(USAOC&S).  As noted above, medical records of the veteran's 
claimed treatment for a lung injury are not available.  The 
Board also notes that post-service medical records from the 
VA Medical Center (VAMC) in Lexington, Kentucky have been 
associated with the claims file.  In particular, a March 1975 
outpatient treatment record reflects the veteran's reported 
history of a collapsed left lung in 1963 while in service.  
In a July 1982 Central Baptist Hospital clinical record, the 
veteran was noted as presenting with a one week history of 
spontaneous pneumothorax.  The veteran reportedly sustained 
the condition as a result of his employment.  The veteran 
indicated that he had also suffered a collapsed lung 20-years 
previously.  

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first-
hand knowledge such as symptoms or being treated for illness 
or injury notwithstanding that contemporaneous medical 
evidence is silent as to complaints or treatment for the 
relevant condition or symptoms.  See e.g., Barr v. Nicholson, 
21 Vet. App. 303 (2007).  He can not testify, as he would be 
medically incompetent to do, about a diagnosis or etiology of 
any illness or injury, such as a left lung disability, to 
include any pneumothorax or collapsed lung, and its 
relationship to active service.  Id.; Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  In reviewing the 
evidence of record, the Board finds the veteran's report that 
he was hospitalized at the Aberdeen Proving Ground Army 
Hospital in 1963 for treatment of a lung injury or disability 
to be credible.  Here, the veteran reported a history of such 
hospitalization and/or treatment during post-service medical 
treatment in March 1975 and July 1982.  This recitation of 
his service medical history in March 1975 and July 1982 was 
not associated with any claim for VA compensation benefits 
and further supports his history, but as will explained 
below, the competent medical evidence is against his claim 
that his current respiratory disorder is related to an event 
from service.  

Additional post-service medical evidence reflects that in 
October 1992, also at Central Baptist Hospital, the veteran 
was diagnosed with left lung carcinoma.  In this regard, the 
veteran underwent a fiberoptic bronchoscopy followed by left 
thoracotomy, wedge resection of the left upper lobe and 
excision of apical mass.  A pathology report identified a 
frozen section (Touch Prep) of the mass as large cell 
undifferentiated carcinoma.  The pathology report appears to 
note a final diagnosis of poorly differentiated 
adenocarcinoma with pleural invasion.  

Thereafter, in February 1993, the veteran filed a claim for 
group accident and health benefits.  An Equicor (Equitable 
HCA Corporation) application form, dated in February 1993, 
reflects that when asked in question #3 whether his claim was 
the result of a work-related illness or injury, the veteran 
checked the box "yes."  In doing so, the veteran underlined 
the word "illness" and wrote in the word "lung cancer."  An 
associated "attending physician's statement," reflects a 
diagnosis of, "Squamous Cell Carcinoma left upper lung . . . 
Left Pneumothorax 1984-From breathing dynamite smoke."  A 
question on the application form asked whether the reported 
condition arose out of employment.  The physician answered 
that question by placing a question mark (?) in the question 
box.  Additional post-service medical evidence reflects an 
October 1998 Lexington VAMC treatment record which notes that 
the veteran had quit smoking 35 years previously following a 
10 pack-a-year history.  

The veteran has alleged that he has had a respiratory 
disability ever since he incurred a left pneumothorax or 
collapsed lung in 1963 while attending Army welding school.  
Even accepting that the veteran was treated for any such 
condition in 1963, to substantiate his claim for service 
connection the veteran must still establish through medical 
evidence that any current lung or respiratory disability is 
related to a lung injury or disability incurred by the 
veteran during welding school in 1963.  In this case, the 
Board finds persuasive the medical opinion of record from the 
VA examiner in November 2007 which does not support the 
veteran's claim on appeal.  The examiner evaluated the 
veteran, reviewed the veteran's claims file, and considered 
the veteran's reported medical history to include medical 
treatment in 1963 following exposure to welding fumes.  The 
examiner's diagnosis/impression was probable emphysema 
related to distant smoking history, lung cancer status post 
resection in 1992, and history of spontaneous pneumothorax 
(times two) with prior smoking.  The examiner opined that the 
veteran's current complaint of dyspnea and disability were 
likely related to smoking-related lung disease and lung 
resection, and unlikely related to reported welding fumes 
exposure in service.  

The Board notes that the record does not otherwise reflect 
any medical evidence or opinion relating a current lung 
disability to the veteran's period of active service, in 
particular, the veteran's active duty for training for the 
purpose of attending welding school in 1963 at the Aberdeen 
Proving Ground.  Furthermore, neither the veteran nor his 
representative has identified nor alluded to the existence of 
any medical opinion establishing a relationship between any 
current lung disability and active service.  While the 
veteran's contentions with respect to his claim have been 
considered, as noted above, he is not competent to render a 
medical opinion as to the etiology of any current lung 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, and because the record is otherwise devoid of 
any competent medical evidence to suggest that the veteran 
has a current lung disability related to his period of active 
service and there is competent medical evidence against his 
claim, service connection for a lung disability, to include 
pneumothorax, must be denied.  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

The appeal is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


